                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Dawn M. Taylor,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:18-cv-00553-KDB
                                      )
                 vs.                  )
                                      )
            Andrew Saul               )
                                      )
            Defendant(s).

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 18, 2019 Order.




                                               December 18, 2019
